Exhibit 10.1

 

LOGO [g887691ex10_1pg01.jpg]

March 10, 2015

Hans J. Sack

362 Edelweiss Lane

Ligonier, Pennsylvania 15658

On behalf of The ExOne Company, a Delaware Corporation (the “Company”), I am
pleased to extend to you an offer of employment with the Company, subject to the
terms and conditions set forth in this letter.

 

Title/Location: You will serve the Company as President, an Executive Officer
position, in our North Huntingdon, Pennsylvania office. Please be aware that
your job duties and schedule may be modified from time to time by the Company
depending upon the needs of the Company. Start Date: Your anticipated start date
will be March 16, 2015 or sooner (“Start Date”). Supervisor: Your supervisor
will be the Chief Executive Officer, (as of the date hereof, S. Kent Rockwell).
Compensation: As President, you will be paid $300,000 on an annualized basis,
less payroll deductions and all required withholdings. You will also receive a
grant of restricted stock on March 16, 2015 for 5,000 shares, which will vest in
three (3) equal installments over a three (3) year period. Benefits:
Additionally, you will be entitled to participate in any Company benefit plans
that may be in effect from time to time according to the eligibility rules and
other terms and conditions of such plans. You will be entitled to five (5) weeks
of vacation each year and will otherwise be subject to the Company’s vacation
policy. Please note that the Company reserves the right to change the terms of
its employee benefit plans, or to eliminate the plans altogether, at any time.
Policies; Term of Employment and Severance: As an employee of the Company, you
will be subject to all Company policies and procedures that may be in effect
from time to time. Your employment period will begin on March 16, 2015 and end
on the first anniversary of the Start Date (the “Initial Term”) unless further
extended or sooner terminated as hereinafter provided. Commencing on the second
anniversary of your Start Date, the employment period will automatically be
extended for one (1) additional year, unless not later than sixty (60) days
immediately preceding such anniversary, the Company or you shall have given
written notice to the other that it does not wish to extend the term. If the
Company terminates your employment for any reason during the Initial Term, it
will pay you a



--------------------------------------------------------------------------------

severance amount equal to three (3) months base salary in a lump sum within
thirty (30) days after you sign a release agreement mutually satisfactory to the
Company and you. Pre-Employment Requirements: Pursuant to federal requirements,
you will be required to complete an I-9 Form and present required documentation
of your identity and work eligibility. A background check and drug/alcohol
testing are also conditions of your employment. This offer of employment is
contingent upon your successful compliance with these requirements. We agree
that you shall resign from your current term as a member of the Company’s Board
prior to the expiration of that term and as a condition to the position of
employment described herein. Restrictive Covenants: In order to finalize your
employment with the Company, you are required to identify any and all
restrictive covenants and non-competition agreements to which you are currently
a party. Please be aware that, consistent with your at-will status, the Company
reserves the right to revoke your offer of employment following its review of
any restrictive covenants or non-competition agreements to which you are a
party. Further, the Company expressly requests that you refrain from utilizing,
at any time during your employment with us, any confidential and proprietary
information belonging to any third parties. As a condition to your employment
with the Company, you are required to sign and comply with the Proprietary
Information attached hereto as Exhibit A which, among other things, prohibits
unauthorized use or disclosure of the Company’s proprietary information.
Business Hours: The normal business hours are from 8:00 A.M. to 5:00 P.M.,
Monday through Friday. You may be expected to work additional hours as required
by the nature of your work assignments. Integration: This letter, together with
Exhibit A, forms the complete and exclusive statement of your employment
agreement with the Company. It supersedes any other agreements or promises made
to you by anyone, whether oral or written, and it can only be modified in a
written agreement signed by an officer of the Company. Acceptance: Please sign
and date this letter, and return it to me by March 16, 2015 or sooner if you
wish to accept employment at the Company under the terms described above. We
will provide you with a copy for your records. If you accept our offer, we would
like you to start on or about March 16, 2015 depending upon completion of the
pre-employment process.

(Signatures on the following page.)

 

2



--------------------------------------------------------------------------------

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

The ExOne Company

 

By:

/s/ JoEllen Lyons Dillon

JoEllen Lyons Dillon, EVP, CLO and Corporate Secretary

 

By:

/s/ Lauri Mayconich

Lauri Mayconich, Human Resources Manager

Accepted:

 

/s/ Hans J. Sack

March 10, 2015

Hans J. Sack Date

 

3